Citation Nr: 1409038	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  13-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel



INTRODUCTION

The Veteran served on active duty from June 1958 to November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Appeals Management Center (AMC) in Washington DC.  Following a November 2009 Board Remand, the AMC granted service connection and assigned a noncompensable disability rating.  The VA Regional Office (RO) with jurisdiction is the RO in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  For the period prior to October 17, 2012, the Veteran's hearing loss was manifested by an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 61.25 decibels (dB) for the right ear and 46.25 dB for the left ear, but no higher, and speech recognition scores of 46 percent for the right ear and 92 percent for the left ear, but no lower.  

2.  Beginning October 17, 2012, the Veteran's hearing loss is manifested by an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hz, of 72.5 dB for the right ear and 62.5 dB for the left ear, but no higher, and speech recognition scores of 28 percent for the right ear and 88 percent for the left ear, but no lower.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met for the period prior to October 17, 2012.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.10, 4.21, 4.85 Diagnostic Code 6100 (2013).  

2.  The criteria for an initial 20 percent disability rating, but no higher, have been met for bilateral hearing loss beginning on October 17, 2012.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.10, 4.21, 4.85 Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in December 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are private audiology evidence dated in March 2010 and October 2012.  In a February 2007 VA compensation and pension (C&P) examination report, the examiner referred to March 2006 audiology testing results.  In the November 2009 Remand, the Board directed that AMC/RO obtain all VA treatment records.  Those records were obtained and include March 2006 VA audiology consult notes.  Those notes describe the Veteran's hearing acuity but there is no numerical data.  The Board thus concludes that all relevant VA treatment records are associated with the claims file.  It is reasonable to conclude that the clinician simply did not record the numerical values.  The February 2007 examination report includes no numerical test results, because the examiner determined that the testing was unreliable.  

VA provided another C&P examination in April 2010.  The report of that examination includes a detailed description of his hearing loss disability including an adequate description of the functional effects caused by his hearing loss.  It also shows that the examiner considered the relevant history of the disability and it contains an adequate opinion and rationale, to the extent required in this case.  The April 2010 examination is adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

In March and October 2013, the Board received two pages of a report of hearing testing by Williams Hearing Clinic on October 17, 2012.  In April and July 2013, the Board received written statements from the Veteran indicating that he wished to waive RO consideration of additional evidence in the first instance.  

In an Informal Hearing Presentation dated in July 2013, the Veteran's representative stated that the Veteran had submitted a waiver of RO consideration of evidence in the first instance and had indicated that he had received a new hearing examination that supported his contentions.  His representative stated that it did not appear that the audio record had been associated with the claims file.  The representative requested that the Board remand the issue for a more recent examination as the last examination was conducted in April 2010.  

Given the Veteran's statements and the receipt of the October 17, 2012 testing report, the Board concludes that the evidence that the Veteran's representative referred to has now been associated with the claims file and that there is sufficient evidence upon which to adjudicate this appeal.  There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Merits

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  In this case, the first pattern only applies to the Veteran's right ear and the second pattern applies to neither ear.  

This appeal arises from the rating decision in which service connection was established for bilateral hearing loss.  As such, the Board has considered whether different ratings are warranted for different periods of time based on the facts found, i.e., 'staged ratings".  See Fenderson v. West, 12 Vet. App. 119 (1999).

The March 2006 VA audiology consult note and the February VA C&P examination report provide insufficient evidence for rating the disability on appeal.  There is no earlier evidence upon which to rate the disability.

The earliest evidence upon which to rate the disability is the April 2010 C&P audiology examination report.  April 2010 testing revealed puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz, of 60, 55, 65, and 65 for the right ear, respectively, with an average over those frequencies of 61.25 dB.  Puretone thresholds, in dB, at the same frequencies, were 35, 35, 55, and 60 for the left ear, respectively, with an average over those frequencies of 46.25 dB.  Speech recognition scores were 46 percent for the right ear and 92 percent for the left ear.  

The examiner noted that the Veteran's hearing loss had significant effects on his occupation and stated that the Veteran reported difficulty hearing in noise and hearing television.  

Contemporaneous to that examination, the Veteran submitted the results of audiology testing by a private provider, dated in March 2010.  The March 2010 testing is not adequate for VA rating purposes because there was no value recorded at 3000 Hz for either ear.  As there is a valid test from the following month, the Board finds sufficient evidence to rate the disability for that time period.  

Application of Table VI with regard to the right ear yields assignment of Roman numeral VIII.  Application of Table VIA to the right ear yields a Roman numeral assignment of II.  Application of Table VI to the left ear yields a Roman numeral assignment of I.  Application of Table VII with the Roman numerals VIII for the right ear and I for the left ear yields a noncompensable rating.  

There is no evidence of record more probative than the April 2010 VA audiology examination for the period prior to October 17, 2012.  Therefore the Board finds that his hearing loss disability does not approximate the schedular criteria for a compensable rating prior to October 17, 2012.  

An October 2012 letter from VA informed the Veteran that he should call Williams Hearing Clinic to schedule an appointment for a hearing test and that the appointment was not for disability purposes.  It further informed him that the audiologist would perform a diagnostic hearing test to VA standards and may make impressions of his ears that if hearing aids were recommended.  

The Veteran submitted the report of audiology testing conducted at Williams Hearing Clinic on October 17, 2012.  The report includes puretone thresholds at the required four frequencies and includes word recognition percentages.  The Board finds no indication that the values were not obtained with the Maryland CNC test and the October 2012 letter states that the audiologist would a perform diagnostic hearing test to VA standards.  The report is therefore adequate for rating purposes.  

That report documents puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz., of 70, 70, 75, and 75 for the right ear, respectively, which average to 72.5 dB, and of 40, 60, 70, and 80 for the left ear, respectively, which average to 62.5 dB.  Speech recognition was 28 percent for the right ear and 88 percent for the left ear.  

Application of Table VI with regard to the right ear yields a Roman numeral assignment of XI.  Application of Table VIA to the right ear yields a Roman numeral assignment of VI.  Application of Table VI to the left ear yields a Roman numeral assignment of III.  Application of Table VII with Roman numerals XI for the right ear and III for the left ear yields a 20 percent disability rating.  

There is no other evidence of record showing the severity of the Veteran's hearing loss for the period beginning on October 17, 2012.  Therefore, the Board concludes that a 20 percent disability evaluation is warranted beginning on that date.  Neither the results of the October 17, 2012 report nor any other evidence of record shows that the Veteran's hearing loss disability approximates the criteria for a schedular rating higher than 20 percent for the period beginning on October 17, 2012.  

The examination reports and the Veteran's statements show that his symptoms and level of severity of hearing loss are contemplated by the schedular criteria.  There are no factors such as marked interference with employment or frequent hospitalization present in this case.  Hence, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b) (2013); see also Thun v. Peake, 22 Vet. App. 111 (2008).  

For the reasons stated above, the Board concludes that a 20 percent disability rating is warranted for bilateral hearing loss beginning on October 17, 2012.  The Board also concludes that the preponderance of evidence shows that his hearing loss disability does not approximate the criteria for a rating higher than 20 percent for that period, a compensable rating for the period prior to October 17, 2012, or referral for extraschedular consideration.  Hence, his appeal is granted as to a 20 percent disability rating beginning on October 17, 2012 and denied as to any other rating during the appeal period.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to an initial 20 percent disability rating for bilateral hearing loss is granted for the period beginning on October 17, 2012.  

Entitlement to an initial compensable disability rating for bilateral hearing loss for the period prior to October 17, 2012, is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


